Title: From Thomas Jefferson to Nicholas Collin, 7 August 1793
From: Jefferson, Thomas
To: Collin, Nicholas



August 7. 1793.

Th: Jefferson presents his compliments to Dr. Colin and asks the favor of him to act as an Arbitrator with Mr. Patterson and Mr. Boardley in the case of three interfering applications for a Patent for the discovery of a wheel with vertical valves to be turned by any moving fluid in which it is immersed. The parties will attend the Arbitrators at any time and place they may appoint: and as the models and papers are all at the Secretary of State’s office, Th: J. supposes it might be agreeable to the Gentlemen to meet there—if not they shall be attended wherever they please. He asks the favor of Dr. Colin to inform him whether he may insert his name in the appointment.
